department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date date cc corp postf-162322-01 uilc internal_revenue_service national_office legal advice memorandum for benjamin a de luna associate area_counsel cc lm rfp jax attn felicia l branch senior attorney lmsb from gerald b fleming senior technician reviewer cc corp subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend purchaser target x partner1 subsidiary1 hybrid exchange postf-162322-01 date a date b year year year year a b c d e f g h i j k l m issues whether the adjusted_grossed-up_basis agub of the assets of target was properly computed postf-162322-01 whether the gain realized by target upon an election pursuant to sec_338 affects the earnings_and_profits of target_corporation whether the reallocation of approximately dollar_figureb among the purchaser’s affiliates is an unauthorized change in method_of_accounting whether the 21-business day period used to determine the average trading price of the stock of purchaser which ended 13-business days prior to the annual meeting was calculated correctly conclusion sec_1 we do not agree with the purchaser’s calculation of agub agub is determined by using a formula that is a function of the purchaser’s basis in recently_purchased_stock applying that formula to the facts in this case yields an agub of dollar_figurec we agree that old target will recognize the gain_or_loss from the deemed sale of its assets to new target and its tax_year will end on date a for u s federal_income_tax purposes the resulting gain_or_loss on the deemed asset sale will increase or decrease old target’s earnings_and_profits having considered all the known facts we agree that the reallocation of goodwill from subsidiary1 to hybrid is a change in method_of_accounting we have no opinion on this issue determination of the 21-business day period involves an interpretation of the contract between target and purchaser and in light of our conclusion under issue does not directly affect the tax issues raised by your request facts the information presented indicates that on date a purchaser acquired a of the outstanding_stock of target a foreign_corporation and intellectual_property purchaser made an election on behalf of target under sec_338 the consideration used for the acquisition was a combination of purchaser’s stock and cash purchaser’s stock was exchanged with all target shareholders except one 1as part of the transaction purchaser changed its name to x references to purchaser will also mean x where appropriate 2all section references are to the internal_revenue_code_of_1986 the code and treasury regulations as amended and in effect at the time of the transaction postf-162322-01 dissenting shareholder who received cash additional purchaser’s shares were exchanged for intellectual_property the contractually agreed upon purchase_price for the target stock was dollar_figurec the price agreed upon for the intellectual_property was dollar_figurei it is unclear from the facts of the submission whether prior to this transaction target conducted any u s business or had any u s investments or any direct or indirect u s shareholders purchaser and target agreed to an exchange ratio to determine the number of shares of purchaser’s stock to be issued in this transaction the exchange was subject_to a minimum and maximum exchange ratio the average trading price atp of purchaser’s stock was determined during a 21-business day period average period the average period ended 19-days before date a the exchange ratio calculation used the dollar_figurec purchase_price and the atp to arrive at the number of shares to be issued to the selling shareholders and the party selling the intellectual_property during this period the atp was dollar_figurej per share using dollar_figurej per share resulted in the exchange ratio of k to purchaser valued the transaction for purposes of sec_338 at dollar_figured which is more than dollar_figurec and includes the amount attributed to the intellectual_property the dollar_figured amount resulted from adding the cash outlay of dollar_figuree to the dissenting shareholder to the value of purchaser’s stock exchanged in the transaction determined by using a share price of dollar_figuref the closing share price of purchaser’s stock on the exchange on date a in calculating the value of stock it exchanged in the transaction purchaser included the shares exchanged for intellectual_property on date b target converted to a partnership hybrid for u s tax purposes while electing to remain a corporation for its foreign jurisdiction in connection with the conversion partner1 acquired g of target leaving purchaser with h of target after the conversion hybrid incurred losses in year and year in year purchaser reallocated dollar_figureb of subsidiary1's goodwill to hybrid law and analysis issue sec_338 provides that a purchasing_corporation may elect to treat a qualified_stock_purchase of a target_corporation as an asset purchase from the target to accomplish this sec_338 provides that the target_corporation old target is treated as having sold all its assets at the close of the acquisition_date at fair_market_value in a single transaction sec_338 provides that the target 3target changed its form to hybrid on date b target is referred to as hybrid for periods on or after date b postf-162322-01 corporation is subsequently treated as a new corporation new target which purchased all of the assets from old target at the beginning of the day after the acquisition_date sec_338 defines a qualified_stock_purchase as any transaction in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the 12-month_acquisition_period sec_338 defines a purchase generally as any acquisition of stock but excludes acquisitions of stock in exchanges to which sec_351 sec_354 sec_355 or sec_356 apply under sec_338 the assets of the target are treated as purchased for an amount equal to the sum of a the grossed-up_basis of the purchasing corporation’s recently_purchased_stock gubrps and b the basis of the purchasing corporation’s nonrecently_purchased_stock bnps grossed-up_basis is defined in sec_338 as an amount equal to the basis of the corporation’s recently_purchased_stock multiplied by a fraction -- a the numerator of which is percent minus the percentage of stock by value in target attributable to the purchasing corporation’s nonrecently_purchased_stock nps and b the denominator of which is the percentage of stock by value in the target attributable to the purchasing corporation’s recently_purchased_stock rps sec_1012 provides in general that the basis_of_property shall be its cost sec_1012 however qualifies this general_rule with the language except as otherwise provided in this subchapter and subchapter_c relating to corporate_distributions and adjustments although sec_338 is included in subchapter_c it does not prescribe any special rules for determining basis for sec_338 purposes the basis of recently_purchased_stock is the cost_basis under sec_1012 4to meet the requirements of sec_1504 the purchaser must acquire stock possessing at least of the total vote and of the total value of target acquisition period is defined in sec_338 as the 12-month_period beginning with the date of the first acquisition by purchase of stock included in a qualified_stock_purchase 6gubrps is the product of i the basis of the recently_purchased_stock brps at the beginning of the day after the acquisition_date multiplied by ii a fraction the numerator of which is percent minus nps and the denominator of which is the rps temp sec_1 b -1t d 7basis of nonrecently_purchased_stock is generally the historic basis in the stock temp sec_1 b -1t e postf-162322-01 adjusted_grossed-up_basis agub is defined in sec_1 b -1t c as the sum of i the gubrps ii the bnps iii the liabilities of the target l and iv other relevant items ri under sec_1 b -1t f liabilities of the target include its liabilities as of the beginning of the day after the acquisition_date under sec_1 b -1t c agub is determined at the beginning of the day after the acquisition_date of the target the information provided indicates that on date a purchaser acquired a of target’s stock the consideration used in this transaction was a combination of purchaser’s stock and cash the purchase_price of the target stock negotiated by purchaser and target was dollar_figurec additionally purchaser acquired intellectual_property for dollar_figurei in stock although purchaser included the amount_paid for the intellectual_property in its agub determination the acquisition of the intellectual_property is treated separately from the acquisition of target stock a qualified_stock_purchase as defined in sec_338 is the purchase of stock only thus the acquisition of other types of assets such as the intellectual_property does not come within the definition of a qualified_stock_purchase therefore purchaser’s acquisition of intellectual_property was not part of the sec_338 transaction and the purchase_price of the intellectual_property is not included as a component of agub in order to determine the appropriate number of shares to be issued in the exchange the parties agreed to use an exchange ratio the exchange ratio was determined by i dividing the purchase_price of dollar_figurec by dollar_figurei the atp of purchaser’s stock during the average period and ii then dividing that amount by the total number of target shares outstanding purchaser multiplied the number of shares issued in the transaction by the closing share price of dollar_figuref on date a the date of the exchange to value the transaction for sec_338 purposes the revenue_agent assigned to this audit proposes to value the transaction using a value below dollar_figurel per share the revenue_agent justifies this valuation because of certain restrictions imposed on the disposition of the stock that purchaser exchanged for target stock in this transaction we believe that purchaser acquired the target stock for the amount equal to the atp times the number of outstanding shares of target times the exchange ratio that amount is dollar_figurec the purchase_price that the parties agreed to subject_to the minimum and maximum exchange ratios if purchaser’s stock had risen after the atp was established it would not have affected the number of purchaser’s shares that the target shareholders would receive likewise if purchaser’s stock had declined in value the target shareholders would still have received the same number of purchaser’s shares subject_to the minimum and maximum exchange ratios accordingly we believe that purchaser’s cost_basis for the target stock is dollar_figurec postf-162322-01 in this case the agub is dollar_figurec this value excludes the amount_paid for the intellectual_property neither the amount using the dollar_figuref per share price proposed by the purchaser nor the amount using the less than dollar_figurel per share price proposed by the revenue_agent complies with the provisions of sec_338 and sec_1012 and the regulations in effect at the time of this transaction under sec_1 b -1t c agub is the sum of several factors which results in the following equations gubrps brps - nps rps c - a c c agub gubrps bnps l ri c c agub is determined at the beginning of the day after the acquisition of target stock through the application of the formula described in sec_1 b -1t c as demonstrated above sec_1012 defines basis as the cost of the property agub is a value that uses the basis in recently purchased and nonrecently_purchased_stock as a component of its total value the values advocated by the revenue_agent and purchaser are not based on the agreed cost of the property and consequently do not represent the correct amount to be used in calculating agub generally under sec_1 b -2t b agub is allocated among target’s assets first agub is allocated to class_i_assets which are cash demand deposits accounts in banks and other similar assets next agub is allocated to class_ii_assets which are generally readily marketable stocks or securities then allocations are made to class_iii_assets which are assets that are not class i ii or iv assets finally the residual is allocated to class_iv_assets which are intangible assets such as goodwill and going_concern_value sec_1 b -2t c provides that the amount of agub allocated to each asset shall not exceed its fair_market_value we are concerned that purchaser may not have correctly allocated the agub to the assets of target the information provided indicates that in year a portion of target’s goodwill was allocated to subsidiary1 as well as other subsidiaries target’s total amount of goodwill dollar_figurem exceeds the agub value of dollar_figurec assuming target has subsidiaries with ownership meeting the requirements of sec_1504 then an express election for target is a deemed_election for target’s subsidiaries under sec_338 the agub must be allocated to the stock of the target’s subsidiaries in the manner described above the stock of target’s subsidiaries is a class iii asset for purposes of the allocation the fair_market_value of the stock of a target subsidiary should include any goodwill and going postf-162322-01 concern value attributable to that subsidiary the regulations do not provide for a separate allocation of target’s goodwill to each of its subsidiaries although further examination may demonstrate that the amount allocated to goodwill for each subsidiary was appropriate purchaser’s methodology appears to depart from the regulations issue sec_338 provides that if a corporation makes a qualified_stock_purchase and makes an election under that section then the target_corporation i shall be treated as having sold all of its assets at the close of the acquisition_date at fair_market_value and ii shall be treated as a new corporation which purchased all of its assets as of the beginning of the day after the acquisition_date sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during a 12-month_acquisition_period as a result of purchaser’s acquisition of a of target stock and the sec_338 election for target old target will recognize the gain_or_loss from the deemed sale of its assets to new target and its tax_year will end on date a for u s federal_income_tax purposes the resulting gain_or_loss on the deemed asset sale will increase or decrease old target’s earnings_and_profits however new target is treated as a new corporation see sec_338 and does not inherit old target’s earnings_and_profits sec_1_338-5t f provides that if for its tax_year that includes its acquisition_date and for any other relevant tax_year a foreign target for which a sec_338 election is made has no items of income for which it is taxable under chapter of the code including any item_of_income resulting from a sec_338 election8 then in general the sec_338 election results in potential u s tax consequences only for domestic shareholders of that foreign target thus for example the adjustment to the foreign target’s earnings_and_profits that results from the sec_338 election may affect the amount of a distribution that is treated as a dividend for the domestic shareholders similarly if the foreign target_corporation is a controlled_foreign_corporation sec_338 may affect the amount included in the gross_income of certain 8for instance old target may be subject_to u s tax under chapter of the code if the deemed sale of its assets under sec_338 resulted in income effectively connected with a u s trade_or_business postf-162322-01 domestic shareholders under sec_951 or sec_1248 temp sec_1_338-5t f additionally special rules apply with respect to the foreign_tax_credit when a sec_338 election is made sec_338 provides that except as provided in regulations sec_338 does not apply for purposes of determining the source or character of any item for purposes of relating to the foreign_tax_credit however the preceding sentence does not apply to any gain to the extent the gain is includible in gross_income as a dividend under sec_1248 determined without regard to any deemed sale under sec_338 by a foreign_corporation consequently sec_338 ignores a deemed asset sale for purposes of determining the source of an item and the sec_904 separate category to which an item belongs an issue not addressed in your date memorandum is hybrid’s status as a dual_resident_corporation as of date b when target became hybrid a partnership for u s purposes it became a hybrid_entity_separate_unit under sec_1_1503-2 an entity that is not taxable as an association for u s tax purposes but is taxed as a corporation for foreign tax purposes a hybrid_entity_separate_unit is a dual_resident_corporation under sec_1_1503-2 unless agreements under sec_1_1503-2 were filed for the losses_incurred in year and year tax years in which purchaser agreed not to use the losses against the income of another person under foreign law or if so to recapture the losses plus interest for u s purposes the losses_incurred by hybrid during year and year could not be used against the income of purchaser in any year or a consolidated_group of which it was a member however the losses could be used against hybrid’s income in other years issue the office of the associate chief_counsel income_tax and accounting reviewed this issue their review agreed with the analysis and conclusion of the issue as submitted accordingly the year reallocation of goodwill from subsidiary1 to hybrid is a change in method_of_accounting issue purchaser and target agreed to use an atp during an average period to determine the number of shares to be issued by purchaser to target in this transaction the revenue_agent has raised a question whether the parties used the correct beginning and ending dates for the average period we express no opinion on this issue any dispute among the affected parties ie purchaser and target 9there may be additional u s federal_income_tax consequences if the foreign target was a foreign_personal_holding_company or a passive_foreign_investment_company postf-162322-01 shareholders concerning the average period would be one for them to resolve under the terms of their contract and the application of general contract principles in any event a change in the average period would affect only the atp and the exchange ratio used to determine the number of purchaser’s shares to be exchanged in the transaction in light of our discussion and conclusion under issue however a change in the average period would not alter the determination that agub is dollar_figurec in this case this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions sincerely william d alexander acting associate chief_counsel corporate by gerald b fleming senior technician reviewer cc corp
